Citation Nr: 0736030	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability manifested by hypertension 
and numbness of bilateral feet and legs, as a result of 
treatment at a VA medical facility in May 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1950 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In an August 2004 VA Form 9, the veteran indicated that his 
neurological disability was a complication from the stomach 
aneurysm surgery and that he "never stated that this was a 
service connected claim." At the April 2005 hearing, he 
added that his hypertension was secondary to that surgery. 
See (Transcript (T.) at page (pg.) 610).  In light of these 
assertions, the issues are as stated on the title page.
 
The issues of entitlement to service connection for 
hypertension and entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for additional disability manifested by 
hypertension and numbness of bilateral feet and legs, as a 
result of treatment at a VA medical facility in May 2000 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDING OF FACT

The competent evidence of record fails to establish that 
the veteran currently meets the DSM-IV (American 
Psychiatric Association, Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (1994)) criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service 
connection is awarded.  

In the present case, VA satisfied its duty to notify by 
means of January 2003, February 2003, August 2004, March 
2006, and April 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective 
duties for obtaining evidence, requested that he submit 
any additional evidence in his possession pertaining to 
the claim, and provided the veteran with notice of the 
type of evidence necessary to establish a disability 
rating or effective date in the event of award of a 
benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In the present case, complete VCAA 
notification was not achieved until after the initial AOJ 
adjudication of the claim.  Nevertheless, the Court in 
Pelegrini noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very 
beginning.  Rather, the claimant should be provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice was harmless error.  Although 
the notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for 
references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim 
has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2007).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (1994).

Further relating to claims of service connection for PTSD, 
in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United 
States Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged 
in combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. 
App. at 166 (1996).  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).



Legal Analysis

The veteran asserts that service connection is warranted 
for PTSD.   As stated above, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f)(2007).  In this case, the record reflects that 
since 1993, the veteran has sought treatment for 
psychiatric disabilities that have been alternatively 
diagnosed as panic disorder, panic disorder with 
agoraphobia, depressive disorder, mixed personality traits, 
and anxiety.

In terms of a current PTSD diagnosis, a September 2002 
private treatment record reflects that a physician 
diagnosed the veteran with PTSD.  However, VA examiners 
have found that the veteran does not have PTSD.  Indeed, in 
May 2004, a VA examiner, after an examination, that 
included an evaluation, and a review of the veteran's 
claims file, stated that the veteran was not seen as 
suffering from PTSD and that he did not report psychiatric 
symptoms that met DSM-IV PSTD symptom criteria.  In 
reaching these conclusions, the examiner noted that the 
veteran had indicated that he experienced flashbacks of his 
service as a medic, but that he did not report persistently 
reexperiencing a trauma by nightmares or intrusive thoughts 
or experiencing irritability, disturbed sleep, 
hypervigilence, or symptoms of increased arousal.  The 
examiner also noted that the veteran enjoyed extensive, 
loving, close relationships with his family, wife, and 
friends, but that he did not report numbing of general 
responsiveness or persistent avoidance of stimuli or 
psychological or physiological distress at exposure to cues 
of the trauma.

Likewise, on VA examination in February 2006, a VA 
examiner, after an examination, that included an 
evaluation, and a review of the veteran's claims file, 
reported that the veteran did not totally met the DSM-IV 
criteria for PTSD. According to the examiner, the veteran 
may have met some of the PTSD stressor criteria, but that 
there was not enough evidence for him to feel comfortable 
in saying definitively that the veteran had PTSD resulting 
from service.  In reaching this determination, the examiner 
noted that the veteran had experienced nightmares, 
irritability, and sleep disturbance.  However, he also 
stated that "the fact that [the veteran] did not report 
psychiatric symptoms and at times he said emotionally he 
was doing well, even though he may have been hiding this 
early on, makes it very difficulty to confirm the Post-
Traumatic Stress Disorder associated with the service."  
The examiner further indicated that "[t]he intrusive 
thoughts, etc., were not as prevalent as we would like for 
them to be to connect them at this time.  They also were 
not persistent, although apparently he may have hidden them 
with alcohol, which he later said that he did, but he did 
not seem to connect those at the time and did not mention 
them very much until we drew those out of him."  The 
examiner also indicated that the veteran "did not seem to 
go out of his way to avoid various stimuli, which therefore 
makes it very difficult to connect to this."  The examiner 
further reported that veteran liked to work on automobiles 
and work with his family, especially his son, and others, 
and he enjoyed a close relationship with other friends and 
some family members.  Thus, based on such findings, the 
examiner, who noted that panic and anxiety disorder were 
certainly present, indicated that it was "questionable 
whether the [veteran] met 100 % of the Post-Traumatic 
Stress Disorder criteria at this time."

In weighing all of the medical evidence of record, the 
Board observes that the September 2002 examiner, unlike the 
May 2004 and February 2006 examiners, did not fully 
evaluate the veteran or provide any clinical rationale to 
support his diagnosis.  Thus, in determining whether the 
veteran, in fact, currently has PTSD, the Board finds that 
the May 2004 and February 2006 VA examination reports 
provide more supporting clinical data and rationale against 
a PTSD diagnosis than the private, September 2002 treatment 
record in support of such a diagnosis, and thus have more 
probative value.  Therefore, the Board concludes that the 
preponderance of the evidence does not establish that the 
veteran currently has PTSD related to active service. 

Accordingly, as the evidence of record does not demonstrate 
that the veteran has a current PTSD diagnosis, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence 
of proof of a present disability there can be no valid 
claim.  

In conclusion, although the veteran asserts that he has 
current PTSD that is related to his military service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Thus, the 
Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence 
necessary to substantiate the claim for the benefit sought 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4)(2007).

The veteran asserts that service connection is warranted 
for hypertension.  His service medical records reflect that 
he was diagnosed with labile hypertension in October 1953.  
Post-service treatment records reflect that the veteran has 
also been diagnosed with, and sought treatment for, 
hypertension.  However, the record does not reflect that 
the veteran has been afforded a VA examination to determine 
the nature and etiology of his hypertension.  As such, the 
Board finds that the issue must be remanded for such an 
examination and clinical opinion.  Such would be useful in 
the de novo adjudication of the veteran's claim.

The veteran also asserts that that he is entitled to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability, manifested by hypertension and bilateral foot 
and leg numbness, incurred as a result of a May 5, 2000 
surgery at the Indianapolis VA Medical Center.  The record 
reflects that the veteran indeed underwent surgery for an 
abdominal aortic aneurysm in May 2000 and that he has 
subsequently complained of experiencing hypertension and 
numbness in his feet and legs.  However, the record does 
not demonstrate that the veteran has been afforded a VA 
examination and clinical opinion that addresses whether 
such disabilities were caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA, or an event not 
reasonably foreseeable in conjunction with the May 2000 
surgery.

Accordingly, the case is REMANDED for the following action

1. Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his abdominal aortic 
aneurysm, hypertension, and bilateral 
numbness of the feet and legs since his 
discharge from service.  After securing 
the necessary authorizations for 
release of this information, obtain 
copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  Schedule the veteran for a VA 
examination by the appropriate 
specialist(s) to determine the nature 
and etiology of his hypertension and 
numbness in his legs and feet.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension is 
etiologically related to the documented 
labile hypertension diagnosis made in 
October 1953, while the veteran was in 
service.  

The examiner should also render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension was proximately caused by 
hospital care, medical or surgical 
treatment furnished to the veteran by 
VA, in conjunction with a May 2000 
surgery for an abdominal aortic aneurysm 
at the Indianapolis VAMC.  If so, the 
examiner should also render an opinion 
as to whether it is at least as likely 
as not that the proximate cause of the 
veteran's hypertension was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of the VA, or an event 
not reasonably foreseeable. 

The rationale for all opinions 
expressed should be set forth.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

3.  The examiner should also render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral numbness of the feet and legs 
was proximately caused by hospital care, 
medical or surgical treatment furnished 
to the veteran by VA, in conjunction 
with a May 2000 surgery for an abdominal 
aortic aneurysm at the Indianapolis 
VAMC.  If so, the examiner should also 
render an opinion as to whether it is at 
least as likely as not that the 
proximate cause of the veteran's leg and 
foot numbness was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of the VA, or an event 
not reasonably foreseeable. 

The rationale for all opinions 
expressed should be set forth.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

4.  Thereafter the issues on appeal 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	

______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


